Citation Nr: 1440718	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to February 1986 and November 1990 to May 1991.  During the second period of active duty, the Veteran served in Southwest Asia.  The Veteran's decorations include the Southwest Asia Service Medal.  The Veteran has additional unverified service in the United States Army Reserve (USAR).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for right hip disability.

Although the RO determined in its rating decision that new and material evidence had not been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In April 2013, the Veteran testified before the Board at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A July 1992 rating decision denied the Veteran's claim for service connection for right hip disability.  The Veteran did not enter a timely appeal.

2.  Evidence received since the July 1992 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

1.  The July 1992 rating decision that denied the Veteran's claim for service connection for right hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A notice letter provided to the Veteran in May 2007 addressed all notice elements required by Kent.

The Board notes that the Veteran's complete service treatment records (STRs) have been determined to be unavailable.  In this regard, a review of the record shows that appropriate attempts were made to obtain the Veteran's missing STRs.  An April 2008 memorandum to the file documented the RO's efforts and made a formal finding of unavailability.  The Veteran was notified of the unavailability of his complete STRs by letter in April 2008.  Accordingly, the Board also finds that the Veteran has been provided adequate assistance in response to his claim.  

The decision below grants the Veteran's petition to reopen his claim for service connection for right hip disability.  In light of this favorable disposition, the Board finds that additional discussion of VCAA is not required at this time.
 
Analysis

A July 1992 rating decision denied the Veteran's claim for service connection for right hip disability.  The Veteran did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 1992 rating decision, the RO has received additional medical evidence relevant to the Veteran's claim.  Private hospital emergency records dated in July 2006 reflect treatment for right hip pain.  The history of present illness recorded by the attending physician indicates the Veteran reported his right hip problems originated from an accident in service.  See emergency physician record.  An associated radiology report reflects "findings suggestive of chronic avascular necrosis of the right femoral head with osteoarthritis of the right hip joint."

Additionally, VA medical records reflect complaints of and treatment for right hip pain, as well as evidence of degenerative changes.  See, e.g., treatment records dated in August 2006, October 2006, November 2006, and July 2007.  Throughout these records, the Veteran consistently reported that his right hip problems began after an accident during his second period of active service.

Finally, in March 2009, the Veteran submitted a VA orthopedic consult record wherein a VA orthopedic physician opined that it "is as least as likely as not or at least possible that the [Veteran's] original right hip condition/disability began in the military in Iraq."

The Board finds that the evidence received since the July 1992 rating decision is new and material with respect to the issue of service connection for right hip disability.  This evidence was not of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, the Veteran's claim of entitlement to service connection for right hip disability is reopened.



ORDER

New and material evidence having been received, the Veteran's claim for service connection for right hip disability is reopened and, to that limited extent, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to service connection for right hip disability is decided.

The Veteran's STRs reflect a history of right hip pain and treatment.  At entry to service, the Veteran reported good health and was examined and found to be sound.  See March 1980 reports of medical history (RMH) and examination (RME).  In October 1984, the Veteran sought treatment for right hip/upper thigh pain, which had existed for 30 days.  He reported no history of injury to the area.  A diagnosis was not given; however, the physician's notes indicate a possible pulled muscle.  The Veteran was placed on a 14-day profile and instructed to apply a topical pain reliever and local heat.  Additional complaint or treatment is not shown in the record.  The Veteran's separation examination in January 1986 reflected no complaints or findings related to his right hip.

Following his first period of active service, the Veteran joined the USAR.  See April 2013 hearing transcript.  In November 1990, the Veteran was recalled to six months of active service in support of Operation Desert Shield/Storm.  See DD Form 214.  Because the Veteran's service records are incomplete, it is unclear whether the Veteran underwent a medical examination upon his return to active service in November 1990; however, if such examination occurred, the associated RMH and RME are not available for review.

During this second period of service, the Veteran reportedly injured his right hip when he was getting out of the back of a truck and slipped and fell backwards.  See April 2013 hearing transcript.  The Veteran stated that he did not seek immediate treatment because "it wasn't that serious at the time."  Id.  

In May 1991, at the conclusion of his second period of active service, the Veteran underwent a demobilization examination.  At that time, the Veteran reported right hip pain and was given a diagnosis of overuse syndrome.  The examiner referred the Veteran for an orthopedic consultation.  During the consultation, the Veteran stated that his right hip pain began after he was injured from "jump[ing] off [a] truck in Saudi Arabia [two] mo[nths] ago."  Based on x-rays taken of the Veteran's right hip in conjunction with the consultation, the orthopedist diagnosed degenerative joint disease secondary to old traumas, which were noted as "older than recent [two] mo[nth] injury."

In August 1992, the Veteran was denied service connection for his diagnosed overuse syndrome because the "evidence show[ed] this condition was acute and transitory with no residual permanent disability."  He was also denied service connection for degenerative changes of the right hip because the "evidence show[ed] this condition existed prior to [his] injury [in] active duty service."  The decision continued that the "last period of service was for six months, and there [was] no evidence of an injury that would support a finding of traumatic arthritis."

In July 2006, the Veteran was again recalled to active duty.  See July 2006 recall order.  At his April 2013 hearing, the Veteran testified that he re-injured his hip when he "stepped in a hole or something."  See November 2006 line of duty investigation (confirming injury in July 2006).  The Veteran stated that he "continued [his] mission" and did not seek immediate treatment until he returned to Orlando, Florida.  VA treatment records dated in August 2006 and November 2006 reflect treatment for right hip pain and a diagnosis of "severe osteoarthritis of the right hip."

In March 2009, the Veteran returned to the VA orthopedic physician who examined him in November 2006.  After examining the Veteran, the physician recommended a total hip replacement; however, the Veteran was "waiting to receive his 20 year letter of completion of Army reserve duty."  At the conclusion of his orthopedic consult report, the physician opined that it "is as least as likely as not or at least possible that the [Veteran's] original right hip condition/disability began in the military in Iraq."  The physician, however, did not address the May 1991 in-service orthopedic consult that attributed the Veteran's degenerative changes to a "trauma" that predated his second period of active duty, or provide a supporting rationale.

As an initial matter, it does not appear as though the agency of original jurisdiction (AOJ) attempted to verify the Veteran's USAR service dates, to include any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), or obtain any treatment records related to his USAR service.  Such information could help the Veteran establish a continuity of symptomatology or show, for example, that an injury during his Reserve service was later aggravated by his active duty service.  Therefore, on remand, the AOJ must attempt to verify the Veteran's USAR service dates, to include ACDUTRA and INACDUTRA, and attempt to obtain any treatment records related to that service.  The Veteran must also be sent a VCAA notice letter to inform him of the information and evidence necessary to substantiate his claim based on Reserve duty service.

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's right hip disability.

Finally, the Veteran should be provided a VA examination in support of his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.



Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a new VCAA notice letter to specifically inform him of the information and evidence necessary to substantiate his claim for service connection based on Reserve duty service, to include based on periods of ACDUTRA and INACDUTRA. The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with his file.

2. Verify the dates of the Veteran's service as a member of the USAR.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or INACDUTRA, and, to the extent feasible, ascertain the dates for each such period.
The AOJ should also attempt to obtain the Veteran's treatment records related to his service as a Reservist that may have been maintained with the USAR and/or his specific reserve unit.  The appropriate entities must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to provide them the opportunity to obtain and submit records for VA review.

3.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private).  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to provide them the opportunity to obtain and submit records for VA review.

4.  After completing the above, schedule the Veteran for VA examination to evaluate his right hip disability.  The claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner should take a detailed history from the Veteran regarding the onset and continuity of his right hip disability.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

After reviewing the record and examining the Veteran, the examiner must offer the following opinions (using the emphasized language):

(a)  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right hip disability was caused by or related to active service or a period of ACDUTRA or INACDUTRA?

(b)  If the Veteran's right hip disability was not caused by or related to active service or a period of ACDUTRA or INACDUTRA, does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had right hip disability that existed prior to such service?

(c)  If so, does the evidence of record clearly and unmistakably show that the pre-existing right hip disability did not undergo a worsening (aggravation) during such service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The examiner must provide a rationale or explanation for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5.  After the requested opinions have been obtained, they should be reviewed to ensure compliance with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's right hip disability claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


